            Case 2:19-cr-00081-KJM Document 110 Filed 07/23/20 Page 1 of 2



 1 TONI H. WHITE (SBN 210119)
   ATTORNEY AT LAW
 2 PO Box 1081
   El Dorado, CA 95623
 3 Telephone: (530) 885-6244

 4
   Attorney for Defendant
 5 JEANNA QUESENBERRY

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              CASE NO. 2:19-cr-00081 KJM
                                                                     2:19-cr-00107 KJM
12                                Plaintiff,
                                                            DECLARATION REGARDING
13   v.                                                     DEFENDANT'S PASSPORT
14   QUESENBERRY, et al.
15                                Defendant.
16

17         TONI WHITE, counsel for defendant JEANNA QUESENBERRY, declares the following

18 regarding Ms. Quesenberry’s passport:

19         1. On July 22, 2020, Ms. Quesenberry was released with conditions. One of the conditions

20            was that she surrender her passport.

21         2. Ms. Quesenberry indicates that her passport is lost. Should she find it, she will

22            immediately surrender it to Pretrial Services.

23         3. Defense counsel files this declaration, at the request of Pretrial Services, to formally set

24            forth the above-referenced facts regarding Ms. Quesenberry’s passport.

25
           Dated: July 23, 2020                   By:       /s/ Toni White _
26                                                          TONI WHITE
27
                                                            For Defendant Jeanna Quesenberry
28
                                                        1
29

30
     Case 2:19-cr-00081-KJM Document 110 Filed 07/23/20 Page 2 of 2



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                    2
29

30
